Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian L. Davis appeals the district court’s order granting Defendants’ motion to dismiss his claims under the Individuals with Disabilities Education Act, 20 U.S.C.A. §§ 1400-87 (West 2000 & Supp. 2009); 42 U.S.C. § 1983 (2006); and the Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701 to 797 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Davis v. Hampton Pub. Sch. Dist., 4:09-cv-00004-RBS-TEM (E.D. Va. filed June 22, 2009; entered June 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.